         Case 4:18-cv-00812-MWB Document 88 Filed 04/13/21 Page 1 of 27




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    ANGEL LUIS THOMAS, SR.,                         No. 4:18-CV-00812

                 Plaintiff,                         (Judge Brann)

         v.

    COL. TYREE C. BLOCKER, et al.,

                 Defendants.

                               MEMORANDUM OPINION

                                    APRIL 13, 2021

I.      BACKGROUND

        Angel Luis Thomas, Sr., Norman E. Gregory, and Glenn Morris (collectively

“Plaintiffs”) filed this second amended 42 U.S.C. § 1983 civil rights complaint

alleging that numerous individuals violated Plaintiffs’ rights by forcing them to

register as sex offenders.1 Plaintiffs raise claims for: (1) violations of their due

process rights by requiring them to register as sex offenders without first providing

a hearing; (2) unconstitutional retaliation against Plaintiffs for exercising their First

and Fifth Amendment rights; (3) violations of the Ex Post Facto Clause of the United

States Constitution; (4) defamation under state law; and (5) invasion of privacy

under state law.2




1
     Doc. 59.
2
     Id.
        Case 4:18-cv-00812-MWB Document 88 Filed 04/13/21 Page 2 of 27




       A.      Plaintiffs’ Criminal Convictions

       Plaintiffs’ involuntary registration as sex offenders occurred due to their prior

criminal convictions. In 1991, Thomas was convicted in Pennsylvania state court of

rape, involuntary deviate sexual intercourse, aggravated assault, reckless

endangering, and unlawful restraint; he remained continuously incarcerated for those

convictions until January 2018.3 In 1994, Morris was convicted in Pennsylvania state

court of rape and involuntary deviate sexual intercourse, and was continuously

incarcerated for those convictions from 1993 until 2018.4 Lastly, in 1983, Gregory

was convicted in Pennsylvania state court of rape and indecent assault, and was

continuously incarcerated for those convictions from 1982 until 2018.5

       B.      History of Sex Offender Registry Laws

       The history of Pennsylvania’s sex offender registry law was discussed in some

detail in Magistrate Judge Susan E. Schwab’s November 2018 Report and

Recommendation. Magistrate Judge Schwab recounted that Pennsylvania enacted its

first sex offender registration law—commonly known as Megan’s Law—in 1995,

although that law was later struck down by the Supreme Court of Pennsylvania.6

After the law was struck down, Pennsylvania enacted a second registration law in

2000, and amended that law in 2004; the law was again struck down, and



3
    Doc. 59 at 2, 4-5; Doc. 85 at 5-6.
4
    Doc. 59 at 3, 5; Doc. 85 at 5-6.
5
    Doc. 59 at 3, 5; Doc. 85 at 5-6.
6
    Doc. 44 at 8.
                                           2
         Case 4:18-cv-00812-MWB Document 88 Filed 04/13/21 Page 3 of 27




Pennsylvania enacted yet another version of Megan’s Law in 2012.7 In 2017, the

Supreme Court of Pennsylvania struck down the retroactive application of the 2012

version of Megan’s Law.8

        In response to that decision, Pennsylvania passed Act 10 of 2018 (H.B. 631)

and Act 29 of 2018 (H.B. 1952) (“Act 29”).9 Act 29 made Megan’s Law retroactively

applicable by applying that law to any individuals who were (1) convicted of a

sexually violent offense between April 22, 1996 and December 20, 2012, or (2)

“required to register with the Pennsylvania State Police under a former sexual

offender registration law of this Commonwealth on or after April 22, 1996 but before

December 20, 2012, [and] whose period of registration has not expired.”10 The

Pennsylvania General Assembly clarified that the sex offender registration

provisions were non-punitive collateral consequences of an original conviction.11

The Supreme Court of Pennsylvania thereafter concluded that Act 29 does not

violate the prohibition against ex post facto laws.12

        As to the relevant federal law, the Adam Walsh Child Protection and Safety

Act of 2006, which in part contained the Sex Offender Registration and Notification

Act (“SORNA”), “was enacted to close the loopholes in previous sex offender



7
     Id. at 8-9.
8
     Id. at 9.
9
     For the sake of simplicity, these acts are referred to collectively as Act 29.
10
     42 Pa.C.S. § 9799.52.
11
     42 Pa.C.S. §§ 9799.11(B)(4), 9799.51(B)(4).
12
     Commonwealth v. Lacombe, 234 A.3d 602 (Pa. 2020).
                                                    3
         Case 4:18-cv-00812-MWB Document 88 Filed 04/13/21 Page 4 of 27




registration legislation and to standardize registration across the states.”13 “In

response to previous legislation, by 1996 every state and the District of Columbia

had mandatory sex offender registration laws, but SORNA creates a national sex

offender registry with the goal of eliminating inconsistencies among state laws.”14

“When Congress enacted SORNA, it was particularly concerned about the transient

nature of many sex offenders and did not want to lose track of sex offenders when

they moved from state to state.”15 SORNA sought to ensure consistency among the

states in their sex offender registry laws:

        by repealing several earlier federal laws that also (but less effectively)
        sought uniformity; by setting forth comprehensive registration-system
        standards; by making federal funding contingent on States’ bringing
        their systems into compliance with those standards; by requiring both
        state and federal sex offenders to register with relevant jurisdictions
        (and to keep registration information current); and by creating federal
        criminal sanctions applicable to those who violate the Act’s registration
        requirements.16

        To achieves those goals, SORNA provides that “a sex offender shall register,

and keep the registration current, in each jurisdiction where the offender resides,

where the offender is an employee, and where the offender is a student.”17 “A sex

offender must appear in person in at least one of the applicable jurisdictions not later

than 3 business days after each change of name, residence, employment, or student



13
     United States v. Pendleton, 636 F.3d 78, 82 (3d Cir. 2011) (internal quotation marks omitted).
14
     Id. (internal quotation marks omitted).
15
     Id.
16
     Reynolds v. United States, 565 U.S. 432, 435 (2012).
17
     Pendleton, 636 F.3d at 82-83 (brackets and internal quotation marks omitted).
                                                 4
         Case 4:18-cv-00812-MWB Document 88 Filed 04/13/21 Page 5 of 27




status and inform that jurisdiction of all changes in the information required for that

offender in the sex offender registry.”18 SORNA also

        instructs States to maintain sex-offender registries that compile an array
        of information about sex offenders; to make this information publicly
        available online; to share the information with other jurisdictions and
        with the Attorney General for inclusion in a comprehensive national
        sex-offender registry; and to provide a criminal penalty that includes a
        maximum term of imprisonment that is greater than 1 year for the
        failure of a sex offender to comply with the requirements of this
        subchapter.19

In 2011, SORNA’s registration requirements were applied retroactively to all pre-

SORNA offenders.20

        C.     Procedural History

        Prior to filing the second amended complaint, Thomas filed a motion for a

preliminary injunction, seeking an order requiring that the Commonwealth of

Pennsylvania remove his name from the sex offender registry.21 In November 2018,

Magistrate Judge Schwab issued a Report and Recommendation recommending that

this Court deny Thomas’ motion for a preliminary injunction because he failed to

establish a likelihood of success on the merits of his claims.22 Specifically, she

recommended that, regardless of whether Thomas was required to register under Act




18
     Id. at 83 (ellipsis and internal quotation marks omitted).
19
     Carr v. United States, 560 U.S. 438, 455-56 (2010) (internal citations and quotation marks
     omitted).
20
     United States v. Cooper, 750 F.3d 263, 266 (3d Cir. 2014); 28 C.F.R. § 72.3.
21
     Doc. 14.
22
     Doc. 44.
                                                   5
         Case 4:18-cv-00812-MWB Document 88 Filed 04/13/21 Page 6 of 27




29, he was required to register under SORNA and, thus, his claims had little

likelihood of success.23

        Magistrate Judge Schwab noted that SORNA requires sex offenders to

“register, and keep the registration current, in each jurisdiction where the offender

resides, where the offender is an employee, and where the offender is a student,”24

and that Thomas’ crime of conviction undoubtedly qualifies as a sex offense under

that statute.25 Moreover, SORNA was made to retroactively apply to offenses

committed prior to SORNA’s enactment and, thus, Thomas qualifies as a sex

offender who is required under SORNA to register as a sex offender.26

        Magistrate Judge Schwab rejected Thomas’ arguments to the contrary. First,

she determined, based on binding precedent, that the retroactive application of

SORNA did not violate the nondelegation clause.27 Second, although Thomas

argued that SORNA violates the Tenth Amendment’s anticommandeering doctrine,

the United States Court of Appeals for the Third Circuit has held that SORNA was

enacted pursuant to the Commerce Clause and Congress’ Spending Clause authority,

meaning that it did not violate the anticommandeering doctrine.28 This Court adopted




23
     Id. at 11-22.
24
     Id. at 15 (quoting 34 U.S.C. § 20913).
25
     Id. at 16.
26
     Id. at 16-17, 21-22.
27
     Id. at 17-18. See also Gundy v. United States, 139 S. Ct. 2116, 2121 (holding that delegated
     authority under 34 U.S.C. § 20913(d) “easily passes constitutional muster”).
28
     Doc. 44 at 18-21.
                                                 6
         Case 4:18-cv-00812-MWB Document 88 Filed 04/13/21 Page 7 of 27




the Report and Recommendation in its entirety, and denied Thomas’ subsequent

motion for reconsideration.29

        Thomas filed an interlocutory appeal of that decision;30 on appeal, the Third

Circuit affirmed this Court’s Order.31 In affirming this Court’s Order, the Third

Circuit likewise concluded that “[b]ecause Thomas was required by federal law to

register as a sex offender, he is unlikely to succeed on the merits of his claim.”32 In

so concluding, the Third Circuit rejected all four of Thomas’ arguments.

        First, the Third Circuit determined that SORNA applies to individuals, as

binding precedent has held that SORNA “imposes ‘an independent and federally

enforceable duty . . . on sex offenders to register.’”33 Second, the court noted that it

had previously determined, in a published opinion, that SORNA’s registration

requirement is constitutional even though it applies to individuals who do not engage

in interstate travel, “‘because it is necessary and proper for carrying into execution

Congress’s power under the Commerce Clause.’”34 Third, the court rejected

Thomas’ assertion that, “because he claims to be exempted from registering as a sex

offender under Pennsylvania’s registration regime, state officials may not compel

him to register under federal SORNA,” since “a sex offender’s ‘federal duty to


29
     Docs. 64, 70.
30
     Doc. 72.
31
     Doc. 82.
32
     Thomas v. Blocker, 799 F. App’x 131, 132 (3d Cir.), cert. denied, 141 S. Ct. 164 (2020).
33
     Id. at 133-34 (quoting United States v. Shenandoah, 595 F.3d 151, 157 (3d Cir. 2010)).
34
     Id. at 134 (quoting United States v. Pendleton, 636 F.3d 78, 86 (3d Cir. 2011) (brackets
     omitted)).
                                                 7
         Case 4:18-cv-00812-MWB Document 88 Filed 04/13/21 Page 8 of 27




register under [federal] SORNA was not dependent upon his duty to register under

[state] law.’”35 Finally, the Third Circuit held that Thomas’ anticommandeering

clause “argument rings hollow” because Congress enacted SORNA using its

spending power.36 Thomas petitioned the United States Supreme Court for a writ of

certiorari, but the Supreme Court denied his petition.37

        Defendants thereafter filed this motion for judgment on the pleadings.38

Defendants contend that judgment on the pleadings is warranted because the

uncontested facts establish that Plaintiffs were required to register as sex offenders

under Megan’s Law SORNA.39 Defendants further argue that, because Plaintiffs

were required to register as sex offenders, their claims fail as a matter of law.

        Defendants argue that, first, Plaintiffs’ due process claim fails because they

received all the due process to which they were entitled when they were convicted

of the underlying crimes.40 Second, Defendants contend that the retaliation claim

also fails because (1) there can be no adverse action if registration was required and

(2) there is no causation since Defendants would have taken the same action

regardless of what constitutionally-protected activity Plaintiffs undertook.41 Third,

Defendants assert that, based on binding precedent, there is no ex post facto


35
     Id. at 135 (quoting Pendleton, 636 F.3d at 86).
36
     Id. at 135 n.3.
37
     Thomas v. Blocker, 141 S. Ct. 164 (2020).
38
     Doc. 84.
39
     Doc. 85 at 8-12, 19-20.
40
     Id. at 13.
41
     Id. at 14-15.
                                                 8
         Case 4:18-cv-00812-MWB Document 88 Filed 04/13/21 Page 9 of 27




violation.42 Fourth, Defendants argue that Plaintiffs’ defamation claim fails, as no

untrue statements were offered by way of Plaintiffs’ registration, and the invasion of

privacy claim fails because registration was required.43 Finally, Defendants assert

that, at a minimum, they are entitled to qualified immunity.44

        Plaintiffs respond that the motion should be denied because they are not

required to register as sex offenders under either Megan’s Law or SORNA.45

Because Plaintiffs allege that they were not required to register as sex offenders, they

assert that the remainder of their claims are valid, and judgment on the pleadings

should be denied.46 Moreover, Plaintiffs argue that Defendants are not entitled to

qualified immunity because (1) certain Defendants waived that defense by failing to

assert it as an affirmative defense in their answer and (2) it was clearly established

at the time of Defendants’ actions that Plaintiffs are not required to register as sex

offenders.47 Defendants have filed their reply brief,48 and this matter is now ripe for

disposition. For the following reasons, Defendants’ motion will be granted.




42
     Id. at 15-16.
43
     Id. at 16-19.
44
     Id. at 20-21.
45
     Doc. 86 at 7-9, 13-15.
46
     Id. at 9-12.
47
     Id. at 5-7.
48
     Doc. 137.
                                           9
         Case 4:18-cv-00812-MWB Document 88 Filed 04/13/21 Page 10 of 27




II.      DISCUSSION

         “A motion for judgment on the pleadings under Rule 12(c) is analyzed under

the same standards that apply to a Rule 12(b)(6) motion.”49 Accordingly,

         the court must view the facts presented in the pleadings and the
         inferences to be drawn therefrom in the light most favorable to the
         nonmoving party, and may not grant the motion unless the movant
         clearly establishes that no material issue of fact remains to be resolved
         and that [it] is entitled to judgment as a matter of law.50

“Thus, in deciding a motion for judgment on the pleadings, a court may only

consider the complaint, exhibits attached to the complaint, matters of public record,

as well as undisputedly authentic documents if the complainant’s claims are based

upon these documents.”51

         A.     Whether Plaintiffs Were Required to Register as Sex Offenders

         The Court first considers whether, in light of their prior convictions, Plaintiffs

were required to register as sex offenders. The Court again declines to address the

pointed question of whether Plaintiffs are required to register as sex offenders under

Megan’s Law, because it is clear that Plaintiffs are required to register as sex

offenders under SORNA.

         First, it is beyond dispute that Plaintiffs are sex offenders as defined by

SORNA. SORNA defines a sex offender as an “individual who was convicted of a



49
      Wolfington v. Reconstructive Orthopaedic Assocs. II PC, 935 F.3d 187, 195 (3d Cir. 2019)
      (internal quotation marks omitted).
50
      Id. (internal quotation marks omitted).
51
      Id. (internal quotation marks omitted).
                                               10
         Case 4:18-cv-00812-MWB Document 88 Filed 04/13/21 Page 11 of 27




sex offense”52 and, in turn, defines a sex offense to include, inter alia, any “criminal

offense that has an element involving a sexual act or sexual contact with another.”53

Under that definition, it is beyond question that Plaintiffs committed sex offenses,

as the offense of rape in Pennsylvania requires that the defendant “engage[] in sexual

intercourse with a complainant.”54 Thus, facially, Plaintiffs fall under the ambit of

SORNA’s registration requirement. Second, as both this Court and the Third Circuit

has previously concluded, SORNA actually applies to Plaintiffs, and mandates their

registration regardless of whether they engage in interstate travel.55 Therefore,

Plaintiffs are required to register as sex offenders under SORNA.

        Plaintiffs nevertheless argue that they are not required to register as sex

offenders under SORNA, and that the Third Circuit’s ruling on appeal “misinterprets

circuit precedent” and disregards Supreme Court precedent.56 Specifically, Plaintiffs

assert that SORNA cannot apply to individuals who refrain from interstate travel

because, absent such travel, SORNA would violate the Tenth Amendment to the

United States Constitution and usurp the police powers of the states.57




52
     34 U.S.C. § 20911(1).
53
     Id. § 20911(5)(A)(i).
54
     18 Pa. Stat. and Cons. Stat. Ann. § 3121(a) (West 2020). Plaintiffs have conceded this issue.
     See Doc. 37 at 11 (stating “[t]here is no doubt here that Thomas was convicted of sexual
     offenses”).
55
     Doc. 44 at 17-22; Thomas, 799 F. App’x at 134.
56
     Doc. 86 at 13.
57
     Id. at 13-15.
                                                11
        Case 4:18-cv-00812-MWB Document 88 Filed 04/13/21 Page 12 of 27




        As an initial matter, although Plaintiffs note that the Third Circuit’s opinion

on appeal is unpublished and therefore not precedential, and essentially urge this

Court to disregard both its prior decision and that of the Third Circuit, they ignore

that both prior decisions may not easily be discarded, as they are subject to the law

of the case doctrine.

        “The law of the case doctrine limits relitigation of an issue once it has been

decided in an earlier stage of the same litigation”58 and is applied to “foster[] the

finality and efficiency of the judicial process by protecting against the agitation of

settled issues.”59 “The law of the case governs [this Court’s] exercise of discretion;

[it] can reconsider previously decided issues under extraordinary circumstances,

such as if new evidence becomes available, a supervening law has been introduced,

or the prior decision was clearly erroneous and would create manifest injustice.”60

        Plaintiffs do not argue that either of the first two exceptions are present here.

Rather, they assert only that the previous determinations that the SORNA

registration requirements apply to Plaintiffs were in error and, thus, they rely on the

third ground for revisiting a prior decision—that the decisions were clearly

erroneous and would create manifest injustice. A decision is clearly erroneous if,

“although there is evidence to support it, the reviewing court on the entire evidence




58
     Hamilton v. Leavy, 322 F.3d 776, 786 (3d Cir. 2003) (internal quotation marks omitted).
59
     Walker v. Coffey, 956 F.3d 163, 170 (3d Cir. 2020) (internal quotation marks omitted).
60
     Id. (internal quotation marks omitted).
                                                12
        Case 4:18-cv-00812-MWB Document 88 Filed 04/13/21 Page 13 of 27




is left with the definite and firm conviction that a mistake has been committed.”61

“Similarly, a manifest injustice occurs only when there is direct, obvious, and

observable error.”62

        The Court concludes that Plaintiffs have failed to satisfy their burden.

Although Plaintiffs cite several cases that discuss the interplay between the duty to

register contained in 34 U.S.C. § 20913 and the criminal provisions contained in 18

U.S.C. § 2250, and note that an individual may not be criminally charged unless he

engages in interstate travel,63 Plaintiffs ignore a great deal of nuance in those

decisions, most notably the Third Circuit’s opinion in United States v. Pendleton.64

        In Pendleton, the Third Circuit considered the question of whether SORNA’s

registration requirement “is beyond the bounds of the Commerce Clause because it

requires registration from all sex offenders, not just those who travel in interstate

commerce.”65 The court examined the Necessary and Proper Clause of the United

States Constitution and noted that Congress may regulate activities that do not

substantially affect interstate commerce if “‘the means chosen are reasonably

adapted to the attainment of a legitimate end under the commerce power’ or under

other powers that the Constitution grants Congress the authority to implement.”66


61
     Hope v. Warden York Cty. Prison, 972 F.3d 310, 320 (3d Cir. 2020).
62
     Ass’n of N.J. Rifle & Pistol Clubs Inc. v. Att’y Gen. N.J., 974 F.3d 237, 247 (3d Cir. 2020)
     (brackets and internal quotation marks omitted).
63
     Doc. 86 at 13-15.
64
     636 F.3d 78 (3d Cir. 2011).
65
     Id. at 86.
66
     Id. at 87 (quoting United States v. Comstock, 560 U.S. 126, 135 (2010)).
                                                 13
        Case 4:18-cv-00812-MWB Document 88 Filed 04/13/21 Page 14 of 27




        The Third Circuit cited, among other cases, a decision of the United States

Court of Appeals for the Fifth Circuit wherein that court held that

        requiring sex offenders to register both before and after they travel in
        interstate commerce—which clearly facilitates monitoring those
        movements and which has a minimal practical impact on intrastate sex
        offenders (who cannot be punished under federal law for failure to
        register unless and until they travel in interstate commerce)—is
        ‘reasonably adapted’ to the goal of ensuring that sex offenders register
        and update previous registrations when moving among jurisdictions.67

        As the Third Circuit recognized on appeal here, after analyzing relevant case

law, Pendleton unambiguously held “that under the Commerce Clause and the

Necessary and Proper Clause, federal SORNA’s registration requirement applies to

all sex offenders—even those who do not travel in interstate commerce.”68 Plaintiffs’

arguments to the contrary, and citation to Carr v. United States,69 stem from their

failure to recognize the difference between the duty to register—which applies to all

sex offenders—and SORNA’s criminal provisions, which apply only to sex

offenders who travel between the states and fail to update their registration.

        The duty to register contained in 34 U.S.C. § 20913 is independent of the

criminal provisions contained in 18 U.S.C. § 2250. It is certainly true, as the

Supreme Court noted in Carr, that prosecutions under § 2250 are not permissible

absent interstate travel, because a prosecution in such circumstances would create



67
     Id. at 88 (quoting United States v. Whaley, 577 F.3d 254, 261 (5th Cir. 2009) (emphasis
     added)).
68
     Thomas, 799 F. App’x at 134 (citing Pendleton, 636 F.3d at 87-88).
69
     560 U.S. 438, 446 (2010).
                                               14
         Case 4:18-cv-00812-MWB Document 88 Filed 04/13/21 Page 15 of 27




“an illogical result given the absence of any obvious federal interest in punishing

such state offenders.”70 However, § 20913’s registration provision, which requires

“sex offenders to update their registrations due to intrastate changes of address or

employment status[,] is a perfectly logical way to help ensure that states will more

effectively be able to track sex offenders when they do cross state lines,”71 as that

provision “clearly facilitates monitoring [sex offenders’] movements.”72 Thus,

mandating that an individual register as a sex offender even absent interstate travel

is entirely consistent with an “obvious federal interest in”73 ensuring that sex

offenders cannot “avoid all registration requirements just by moving to another

state.”74 “In sum, just because [Plaintiffs] ha[ve] not violated § 2250 does not mean

that [they] need not register under § 20913(a).”75

        Based on the above-discussed case law, the Court is not left with the firm and

definite conviction that this Court or the Third Circuit erred in its previous

determinations. Rather, consistent with this Court’s prior opinion and the decision

of the Third Circuit, the Court is of the firm conviction that Plaintiffs are required to

register as sex offenders under SORNA,76 and such registration is not inconsistent



70
     Id.
71
     Pendleton, 636 F.3d at 87 (quoting United States v. Guzman, 591 F.3d 83, 91 (2d Cir. 2010)).
72
     Id. at 88 (quoting Whaley, 577 F.3d at 261).
73
     Carr, 560 U.S. at 446.
74
     Pendleton, 636 F.3d at 87.
75
     Thomas, 799 F. App’x at 134.
76
     See Doc. 64 at 3 n.12 (noting that 34 U.S.C. § 20913(a)’s registration language is mandatory,
     and that 34 U.S.C. § 20913(e) requires that states adopted criminal penalties for individuals
     who fail to register, “with no mention of interstate travel requirements”).
                                                  15
         Case 4:18-cv-00812-MWB Document 88 Filed 04/13/21 Page 16 of 27




with the Tenth Amendment but, rather, is consistent with Congress’ power under the

Commerce Clause.

        B.      Whether Defendants are Entitled to Judgment on the Pleadings

        Turning next to the question of whether Defendants are entitled to judgment

on the pleadings, the Court concludes that they are entitled to judgment in their favor

as to each of Plaintiffs’ claims.

                1.     Due Process Claim

        First, Plaintiffs contend that they have been deprived of a liberty interest

without adequate due process, as they were not afforded an opportunity to

demonstrate that they are exempt from the sex offender laws prior to being placed

on the sex offender registry.77 This claim is foreclosed by binding precedent.

        In Connecticut Department of Public Safety v. Doe, the United States Supreme

Court considered an argument that the relevant Connecticut state sex offender

registration “law deprives [respondent] of a liberty interest—his reputation

combined with the alteration of his status under state law—without notice or a

meaningful opportunity to be heard.”78 The Court noted, however, that the relevant

law required that individuals register as sex offenders based solely on their

qualifying sex offense conviction, and not based on any finding of dangerousness.79

Accordingly, the respondent’s assertion that he was entitled to a hearing on the issue


77
     Doc. 59 at 23-25; Doc. 86 at 10.
78
     538 U.S. 1, 6 (2003).
79
     Id. at 7.
                                           16
         Case 4:18-cv-00812-MWB Document 88 Filed 04/13/21 Page 17 of 27




of his dangerousness failed, as “due process does not entitle him to a hearing to

establish a fact that is not material under the Connecticut statute.”80 Because “the

law’s requirements turn on an offender’s conviction alone—a fact that a convicted

offender has already had a procedurally safeguarded opportunity to contest,” any

due process claim necessarily failed.81

        The Third Circuit relied on that decision in its own unpublished decision,

wherein it held that an argument that an individual “should have been afforded

procedural due process protections before he was classified as a Tier III offender and

subjected to the lifetime registration requirement” was without merit.82 The Third

Circuit noted that Megan’s Law classifies individuals as sex offenders and places

them in certain tiers based solely on their crimes of conviction83 and, accordingly,

held that “[b]ecause it is uncontested that [appellant] was properly tried and

convicted, he has received the process that he is due, and a further hearing (with the

related procedural protections he requested) is not required.”84




80
     Id.
81
     Id.
82
     Riley v. Corbett, 622 F. App’x 93, 95-96 (3d Cir. 2015).
83
     Id. at 96.
84
     Id. The Third Circuit is not alone in reaching such a conclusion. Every circuit court that has
     addressed a similar statute has reached the same result. See Does 1-7 v. Abbott, 945 F.3d 307,
     311 (5th Cir. 2019); Doe v. DeWine, 910 F.3d 842, 852-53 (6th Cir. 2018); Murphy v.
     Rychlowski, 868 F.3d 561, 566-67 (7th Cir. 2017); Doe v. Cuomo, 755 F.3d 105, 113 (2d Cir.
     2014); Doe v. Va. Dep’t of State Police, 713 F.3d 745, 759-60 (4th Cir. 2013); Am. C.L. Union
     of Nev. v. Masto, 670 F.3d 1046, 1059 (9th Cir. 2012); United States v. Ambert, 561 F.3d 1202,
     1208 (11th Cir. 2009); Doe v. Miller, 405 F.3d 700, 709 (8th Cir. 2005); Does 1-5 v. Williams,
     No. 01-7162, 2003 WL 21466903, at *1 (D.C. Cir. June 19, 2003).
                                                  17
        Case 4:18-cv-00812-MWB Document 88 Filed 04/13/21 Page 18 of 27




        Here too, SORNA classifies individuals as sex offenders—and requires that

they register as such—based solely on their crime of conviction.85 Therefore, no

facts are relevant to Plaintiffs’ registration under SORNA other than the fact of their

convictions. Because SORNA’s “requirements turn on an offender’s conviction

alone—a fact that a convicted offender has already had a procedurally safeguarded

opportunity to contest,” Plaintiffs’ due process claim fails.86

        Plaintiffs attempt to distinguish the aforementioned cases by arguing that,

because they challenge whether they fall within SORNA and Megan’s Law at all,

the due process holdings in Connecticut Department of Public Safety and Riley are

not applicable to them, since whether the statutes apply to them is a “relevant”

consideration.87 The Supreme Court’s decision in Connecticut Department of Public

Safety, however, is broad enough to encompass Plaintiffs’ claim. The Supreme Court

plainly held that, where a “law’s requirements turn on an offender’s conviction

alone—a fact that a convicted offender has already had a procedurally safeguarded

opportunity to contest,” a procedural due process claim fails, as is the case here.88

        In that vein, several circuit courts have rejected Plaintiffs’ very argument—

that individuals are entitled to a hearing to determine if their convictions qualify as

sex offenses that mandate their registration. For example, in Murphy v. Rychlowski,



85
     34 U.S.C. § 20911(1); 34 U.S.C. § 20911(5)(A)(i); 34 U.S.C. § 20913(a).
86
     Conn. Dep’t of Pub. Safety, 538 U.S. at 7.
87
     Doc. 86 at 9-10.
88
     Id.
                                                18
        Case 4:18-cv-00812-MWB Document 88 Filed 04/13/21 Page 19 of 27




the United States Court of Appeals for the Seventh Circuit considered a due process

challenge to an individual’s sex offender registration.89 The appellant argued that the

Supreme Court’s decision in Connecticut Department of Public Safety did not

preclude his claim “because he does not seek to prove whether or not he is

dangerous” but, “[r]ather, he argues that he seeks to prove facts that are material to

Wisconsin’s registration scheme—that he is neither currently required to register as

a sex offender in California nor currently registered at this time.”90 The Seventh

Circuit concluded:

        We do not read Connecticut Department of Public Safety as standing
        for the proposition that an individual is entitled to process to challenge
        the legal determinations made by the authority charged under state law
        with administering a sex offender statute. Nor do we find compelling
        Murphy’s argument that his California registration status is a fact
        relevant to the Wisconsin statute. Because Murphy’s registration status
        in California was established after a procedurally safeguarded
        proceeding (the criminal proceedings), we hold that he was not entitled
        to pre-registration process pursuant to the Supreme Court’s holding in
        Connecticut Department of Public Safety.91

        Similarly, in American Civil Liberties Union of Nevada v. Masto, the United

States Court of Appeals for the Ninth Circuit examined whether a state sex offender

registration law violated the appellants’ procedural due process rights.92 There too

the appellants “attempt[ed] to distinguish Connecticut Department of Public Safety

. . . on the ground that Plaintiffs are requesting a hearing to determine whether or not


89
     868 F.3d 561 (7th Cir. 2017).
90
     Id. at 566.
91
     Id. at 566-67.
92
     670 F.3d 1046 (9th Cir. 2012).
                                           19
        Case 4:18-cv-00812-MWB Document 88 Filed 04/13/21 Page 20 of 27




they were in fact convicted, a factor—unlike actual dangerousness—that is

decidedly material under” the relevant statute.93 The Ninth Circuit held that

        Plaintiffs’ argument is unavailing because the fact of conviction is
        something “that a convicted offender has already had a procedurally
        safeguarded opportunity to contest.” Connecticut Dep’t of Pub. Safety,
        538 U.S. at 7. The Due Process Clause does not entitle an individual to
        a hearing unless there is “some factual dispute” that a hearing could
        serve to resolve. Codd v. Velger, 429 U.S. 624, 627 (1977) (per curiam).
        A hearing to ascertain each individual’s crime of conviction is a
        “bootless exercise,” Connecticut Dep’t of Pub. Safety, 538 U.S. at 7,
        because Nevada sex offenders have already had the fact of their
        conviction established—with all of the constitutionally required
        procedural safeguards—through the criminal justice system.
        “[A]dequate procedural safeguards at the conviction stage are sufficient
        to obviate the need for any additional process at the registration stage.”
        United States v. Juvenile Male, 670 F.3d 999, 1014 (9th Cir. 2012).94

        Consistent with those decisions, because SORNA requires registration based

solely on the fact of a conviction, Plaintiffs were afforded all the process to which

they were entitled when they were convicted of their underlying criminal offenses.

Consequently, Defendants are entitled to judgment on the pleadings as to Plaintiffs’

due process claim.

               2.        Retaliation Claim

        Next, Plaintiffs claim that their involuntary registration was the result of

retaliation against them for engaging in constitutionally protected activity.95 To

sustain a claim for retaliation, a “plaintiff must allege (1) that the conduct which led



93
     Id. at 1059.
94
     Id.
95
     Doc. 59 at 25-26.
                                             20
         Case 4:18-cv-00812-MWB Document 88 Filed 04/13/21 Page 21 of 27




to the alleged retaliation was constitutionally protected; (2) that he suffered some

adverse action at the hands of the prison officials; and (3) . . . that his constitutionally

protected conduct was a substantial or motivating factor in the decision to take that

action.”96 Should the plaintiff establish those elements, “the burden shifts to the

defendant to prove by a preponderance of the evidence that it would have made the

same decision absent the protected conduct.”97

        Even assuming—as the Court must on a motion for judgment on the

pleadings—that Plaintiffs engaged in constitutionally protected activity, their

allegations are insufficient to establish that they suffered adverse action. Adverse

action is defined as action that is “sufficient to deter a person of ordinary firmness

from exercising his . . . rights.”98 Because Plaintiffs were required to register as sex

offenders, forcing Plaintiffs to so register is not an action that could deter a person

of ordinary firmness from exercising his rights. Therefore, Defendants are entitled

to judgment on the pleadings as to Plaintiffs’ retaliation claim.

                3.     Ex Post Facto Claim

        Next, Plaintiffs assert that their involuntary registration violated the Ex Post

Facto Clause, as their sentences did not include any registration requirement.99

However, the United States Supreme Court has previously upheld sex offender



96
     Oliver v. Roquet, 858 F.3d 180, 190 (3d Cir. 2017) (internal quotation marks omitted).
97
     Id. (internal quotation marks omitted).
98
     Id. at 190 n.6 (internal quotation marks omitted).
99
     Doc. 59 at 26-28.
                                                 21
          Case 4:18-cv-00812-MWB Document 88 Filed 04/13/21 Page 22 of 27




registration laws against ex post facto challenges,100 and the Third Circuit has

concluded that SORNA does not offend the Ex Post Facto Clause.101

         Even disregarding the criminal portion of SORNA, the United States Court of

Appeals for the Fourth Circuit in United States v. Under Seal concluded that

“SORNA’s registration requirements” considered alone do not violate the Ex Post

Facto Clause.102 The Court finds that opinion persuasive and, for the same reasons

expressed therein, finds that—even if there were no binding authority to guide the

Court—SORNA’s registration requirements do not violate the Ex Post Facto Clause.

Consequently, Defendants are entitled to judgment on the pleadings as to this claim.

                 4.     Defamation and Invasion of Privacy Claims

         Finally, Plaintiffs raise state law claims for defamation and invasion of

privacy, and argue that forcing them to register as sex offenders caused them “to be

publicly and falsely listed as dangerous perpetrators of recent sex crimes.”103 As to

Plaintiffs’ defamation claim, to succeed on that claim, they must prove, inter alia,

that there is some defamatory character to the challenged communication.104




100
      Smith v. Doe, 538 U.S. 84, 91 (2003).
101
      United States v. Shenandoah, 595 F.3d 151, 158-59 (3d Cir. 2010), abrogated on other grounds
      by Reynolds v. United States, 565 U.S. 432 (2012).
102
      709 F.3d 257, 59 (4th Cir. 2013). See id. at 263-66 (finding that SORNA’s registration
      requirements put into place a non-punitive, civil regulatory scheme and, thus, did not violate
      Ex Post Facto Clause); United States v. Wass, 954 F.3d 184, 192-93 (4th Cir. 2020).
103
      Doc. 59 at 28; see id. at 28-29.
104
      See 42 Pa. Stat. and Cons. Stat. Ann. § 8343(a) (West 2020).
                                                  22
          Case 4:18-cv-00812-MWB Document 88 Filed 04/13/21 Page 23 of 27




“Moreover, in Pennsylvania truth is an absolute defense to a defamation claim and

a defendant need only show substantial, rather than complete, truth.”105

         Plaintiffs assert that the “sex-offender registry is designed to advertise the

whereabouts of individuals whose crimes were relatively recent”106 and, thus, their

inclusion in the sex offender registry falsely implies that they are “dangerous

perpetrators of recent sex crimes.”107 This, however, is not accurate. As discussed

above, Plaintiffs were required to register as sex offenders under SORNA, and

nothing on Pennsylvania’s sex offender registry website implies that Plaintiffs are

inherently dangerous or committed a recent sex offense. To the contrary, the website

lists Plaintiffs’ convictions and the dates of those convictions. Thus, not only does

the fact of their registration not take on a defamatory character, but the information

listed on the registry is substantially true. Similarly, because Defendants did not

publish defamatory information but, rather, published truthful information, Plaintiffs

cannot sustain a claim for invasion of privacy.108 Accordingly, Defendants are

entitled to judgment on the pleadings as to Plaintiffs’ state law claims.




105
      Pacitti v. Durr, 310 F. App’x 526, 528 (3d Cir. 2009). See also Schnabel v. Meredith, 107 A.2d
      860, 862 (Pa. 1954) (“The truth of a defamatory statement of fact is a complete defense to an
      action for defamation”).
106
      Doc. 86 at 12.
107
      Doc. 59 at 28.
108
      See Doe v. Wyoming Valley Health Care Sys., Inc., 987 A.2d 758, 765 (Pa. Super. Ct. 2009)
      (noting that plaintiffs must prove that defendants “had knowledge of or acted in reckless
      disregard as to the falsity of the publicized matter”).
                                                    23
       Case 4:18-cv-00812-MWB Document 88 Filed 04/13/21 Page 24 of 27




       C.      Whether Defendants are Entitled to Qualified Immunity

       Lastly, the Court concludes that, even if Defendants had violated Plaintiffs’

rights, judgment on the pleadings would still be warranted, as Defendants are entitled

to qualified immunity. As an initial matter, although Plaintiffs contend that certain

Defendants have waived the defense of qualified immunity by failing to raise it in

their answer,109 the Court will exercise its discretion to permit the defense.

       “Qualified immunity is an affirmative defense and therefore under Rule 8(c)

of the Federal Rules of Civil Procedure it should be asserted in the appropriate

responsive pleading. But under established circuit law, the failure to do so does not

automatically result in a waiver.”110 Thus, even where qualified immunity is not

raised until the summary judgment stage, a court may decline to find waiver after it

“exercise[s] its discretion and determine[s] whether there was a reasonable modicum

of diligence in raising the defense . . . [and] whether the plaintiff has been prejudiced

by the delay.”111

       Here, although certain Defendants did not explicitly raise the defense of

qualified immunity in their answer, they did assert that Plaintiffs were required to

register as sex offenders, which forms the basis of their qualified immunity

defense.112 This argument put Plaintiffs on reasonable notice that Defendants would



109
     Doc. 86 at 5.
110
     Eddy v. V.I. Water & Power Auth., 256 F.3d 204, 209 (3d Cir. 2001) (internal citation omitted).
111
    Id. at 210.
112
     Doc. 69 at 20-21.
                                                24
       Case 4:18-cv-00812-MWB Document 88 Filed 04/13/21 Page 25 of 27




attempt to defend themselves by arguing that Plaintiffs’ rights were not violated.

Moreover, other Defendants did explicitly state in their answer that they were

entitled to qualified immunity because Plaintiffs were required to register as sex

offenders.113 This collectively put Plaintiffs on sufficient notice that qualified

immunity would be at issue here, and notified them of the basis for any such defense.

As such, Plaintiffs have not been prejudiced by any delay in raising the defense of

qualified immunity. Moreover, although certain Defendants did not raise that

defense in their answer, they did raise the defense early in the proceedings in this

motion for judgment on the pleadings and, accordingly, exercised “a reasonable

modicum of diligence in raising the defense.”114 The Court therefore declines to find

that Defendants have waived the defense of qualified immunity.

      Turning to the merits of the defense, “[q]ualified immunity shields officials

from civil liability ‘insofar as their conduct does not violate clearly established

statutory or constitutional rights of which a reasonable person would have

known.’”115 “When analyzing a qualified immunity claim [courts must] consider (1)

whether the plaintiff sufficiently alleged the violation of a constitutional right, and

(2) whether the right was ‘clearly established’ at the time of the official’s

conduct.”116 “To be clearly established, a right must be so apparent that every


113
     Doc. 68 at 22-26.
114
     Eddy, 256 F.3d at 210.
115
     IRA Educ. Servs. N. Am. v. Augustine, 991 F.3d 180 (3d Cir. 2021) (quoting Harlow v.
     Fitzgerald, 457 U.S. 800, 818 (1982)).
116
    Id. (internal quotation marks omitted).
                                            25
          Case 4:18-cv-00812-MWB Document 88 Filed 04/13/21 Page 26 of 27




reasonable official would understand that what he is doing is unlawful.”117 “An

official will not be charged with such an understanding unless existing precedent has

‘placed the statutory or constitutional question beyond debate.’”118 “The legal

principle established in a precedential case must ‘clearly prohibit the official’s

conduct in the particular circumstances before him.’”119

         Judged under that standard, Defendants are entitled to qualified immunity.

Even if this Court were incorrect in concluding that Plaintiffs are required to register

as sex offenders under SORNA, to date, no fewer than five federal judges have

reached that conclusion in this matter, including one magistrate judge, the

undersigned, and a panel of three circuit judges—to say nothing of the justices of

the United States Supreme Court who declined to grant a writ of certiorari during

Plaintiffs’ interlocutory appeal. In light of this, even if Plaintiffs are not required to

register as sex offenders, it cannot be said that “existing precedent has ‘placed the

statutory or constitutional question beyond debate.’”120 As such, any rights that may

have been infringed upon were not clearly established that the time that Defendants

took their actions, and they are entitled to qualified immunity.




117
      Id. (internal quotation marks omitted).
118
      Id. (quoting Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011)).
119
      Id. (quoting District of Columbia v. Wesby, 138 S. Ct. 577, 590 (2018) (brackets omitted)).
120
      Id.
                                                  26
       Case 4:18-cv-00812-MWB Document 88 Filed 04/13/21 Page 27 of 27




III.   CONCLUSION

       In accordance with the above discussion, Defendants’ motion for judgment on

the pleadings will be granted.

       An appropriate Order follows.



                                             BY THE COURT:


                                             s/ Matthew W. Brann
                                             Matthew W. Brann
                                             United States District Judge




                                        27
